Citation Nr: 0823648	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 22, 
2004, for the grant of an increased rating to 100 percent for 
post-traumatic stress disorder (PTSD), to include the issue 
of whether there was clear and unmistakable error (CUE) in 
the March 2003 rating decision.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1950 to February 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. The veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2008) and 38 C.F.R. § 
20.900(c) (2008).

The case was brought before the Board in August 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  The veteran's initial claim for total disability based on 
individual unemployability (TDIU) was received in November 
2001 and denied in a March 2003 rating decision.

2.  The veteran initiated an appeal in November 2003, and the 
RO readjudicated and again denied the claim in a May 2004 
Statement of the Case (SOC).

3.  The veteran withdrew his appeal in an October 2004 
statement, and the March 2003 rating decision became final. 

4.  On October 22, 2004, the veteran filed a formal TDIU 
claim premised on the severity of his PTSD and respiratory 
conditions; ultimately, based on this claim, the TDIU claim 
was rendered moot by a 100 percent rating award for the 
veteran's PTSD, effective the date of claim, October 22, 
2004. 

5.  Prior to receipt of the formal TDIU claim on October 22, 
2004, there were no pending requests for increased ratings or 
TDIU that remained unadjudicated; and it is not factually 
ascertainable that an increase occurred during the year 
preceding the October 22, 2004, claim.

6.  Evidence of record and prevailing legal authority at the 
time of the March 2003 rating decision well supported the 
decision to continue a 70 percent rating for the veteran's 
PTSD and deny the veteran's claim for TDIU and was not 
undebatably erroneous.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to October 22, 
2004, for the grant of an increased rating to 100 percent for 
PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

2. There was no CUE in the failure to grant a total 
disability rating based on either the severity of the 
veteran's PTSD alone or based on individual unemployability 
due to all his service-connected conditions in the March 2003 
rating decision.  38 U.S.C.A. §§ 5101, 5109A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.104, 3.105 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in December 2004.  That letter advised 
the veteran of the information necessary to substantiate his 
underlying claims for TDIU and an increased rating for PTSD, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) 
(2006).  Later, in a November 2007 letter, the veteran was 
informed of how to substantiate his earlier effective date 
claim and how to substantiate CUE.  Further, the claim was 
subsequently readjudicated in a March 2008 Supplemental 
Statement of the Case.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board also concludes VA's duty to assist has been 
satisfied.  He was provided a VA examination with respect to 
his PTSD.  Another examination is not necessary in connection 
with the earlier effective date and CUE claim, because the 
examination could not show evidence of the veteran's past 
disability. 

VA has sufficiently satisfied its duties to inform and assist 
the claimant in the development of his claim, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding PTSD a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411.

The veteran was service-connected for PTSD in a September 
2001 rating decision.  In November 2001, the veteran filed a 
TDIU claim arguing he was unable to work due mostly to non-
service connected respiratory disease.  The veteran's claim 
was denied in March 2003 and the veteran filed a timely 
notice of disagreement (NOD) in November 2003.  The RO again 
denied his claim in a May 2004 Statement of the Case (SOC).  
The veteran filed an October 2004 statement indicating he 
wished to withdraw the appeal.

Thereafter, on October 22, 2004, the veteran again filed a 
claim for TDIU.  The claim was ultimately rendered moot when 
the RO awarded the veteran a 100 percent rating for his PTSD 
in an April 2005 rating decision, effective the date of the 
TDIU claim, October 22, 2004.

The appeal of the past rating decision in March 2003 was 
ultimately withdrawn by the veteran in October 2004 and, 
therefore, is final. 38 U.S.C.A. § 7105.  That decision is 
final, in the absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.105(a); see Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  (There is no free-standing claim for an earlier 
effective date, and once an effective date has become final, 
a claimant's only recourse is to have the final decision 
revised on the grounds of CUE.)  

The veteran does not dispute that he withdrew his appeal as 
to the March 2003 rating decision.  Rather, he argues the 
previous adjudication improperly denied his TDIU claim or, in 
the alternative, improperly declined awarding the veteran a 
100 percent rating for his PTSD.  Specifically, he alleges 
that the facts at the time of the March 2003 rating decision, 
which continued a 70 percent rating for his PTSD and denied 
his TDIU claim, were significantly similar to the facts 
before the RO in April 2005 were he was awarded a 100 percent 
rating for his PTSD.  

Specifically, the record at the time of the March 2003 rating 
decision included two VA psychiatric examinations indicating 
GAF scores of 50 and 48 respectively.  More recently, the 
veteran was afforded a VA psychiatric examination in February 
2005 where he was again assigned a GAF score of 50.  

The 2003 rating decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether clear and unmistakable error (CUE) is present in a 
prior final determination:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions in existence at 
that time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time of the 
prior determination; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The veteran has always maintained that the main reason for 
his unemployability is non-service connected respiratory 
disease, but the secondary reason is his mental competence.  
The veteran worked as a truck driver for over 25 years and 
retired mostly due to problems with his co-workers, problems 
breathing and his age.  He also indicated he made mistakes, 
such as drive to the wrong city, which were indicative of 
mental incompetence.

At the time of the March 2003 decision, VA examinations were 
afforded to the veteran to ascertain the severity of all his 
service-connected conditions, most significantly his PTSD.  A 
July 2001 VA examiner found symptomatology supporting the 
diagnosis of PTSD and assigned the veteran a GAF score of 50 
for moderately severe manifestations.  The veteran was 
afforded a subsequent psychiatric VA examination in January 
2003 where the examiner assigned the veteran with a GAF score 
of 48 for "serious symptoms, unable to keep a job."  The 
examiner, however, merely mentioned PTSD as a historical 
diagnosis.  Rather, the veteran's major diagnoses included 
dementia and major depression, neither of which is service-
connected.  The veteran was afforded an additional 
neuropsychological VA examination in November 2003 for 
competency purposes.  The neuropsychiatrist noted the 
veteran's PTSD and respiratory disease, but found the 
veteran's mental competency was mainly affected by findings 
"...typical of early dementia of the Alzheimer's type."  This 
November 2003 examination does not establish that the 
symptoms attributable to service-connected PTSD were 
productive of a 100 percent rating, and cannot serve as the 
basis for an earlier effective date. 

In short, the March 2003 denial of the veteran's TDIU claim 
was mainly based on evidence suggesting the veteran's 
unemployability was due to non-service connected respiratory 
disease and non-service connected mental conditions.  The 
veteran's PTSD 70 percent rating was continued based on these 
findings as well.

In contrast, the veteran was afforded a VA examination in 
February 2005 where the examiner again assigned the veteran a 
GAF score of 50 opining as follows:

The veteran is almost certainly unemployable in 
his present mental and physical state.  The major 
factor in his unemployability is, in the opinion 
of this examiner, his difficulty breathing....  A 
secondary factor is his PTSD.  This produces 
moderate to considerable work dysfunction.... A 
third factor, in order of importance, involved in 
his diminished work capacity is mild dementia.

The RO, based primarily on the examiner's opinion, awarded 
the veteran a 100 percent rating for his PTSD.  

The relevant question here is whether the correct facts, as 
they were known at the time of the March 2003 rating 
decision, were before the adjudicator and whether the correct 
law was applied.  Clearly the correct facts were known and 
the correct law was applied.  At all times, it is undisputed 
that the veteran's primary reason for unemployability is non-
service connected respiratory disease.  Mental competency is 
clearly the secondary factor.  This was known at all times of 
the adjudicating process.  The main difference between the 
March 2003 and April 2005 rating decisions is the weight the 
adjudicator put on the different medical opinions regarding 
which mental condition was the most predominant: service-
connected PTSD or non-service connected dementia.  Again, 
simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  The Board, 
therefore, finds no CUE with the March 2003 rating decision.

The October 22, 2004 effective date is based on the date of 
claim, as discussed above.  A factually ascertainable 
increase in disability was not shown during the year 
preceding the claim.  The basis of the 100 percent award was 
the April 2005 VA examination; there is no medical evidence 
within 1 year prior to the October 22, 2004, claim 
establishing that PTSD was 100 percent disabling.  As 
previously noted, the November 2003 VA neuropsychological 
report fails to indicate that the veteran's PTSD was totally 
disabling.  In short, there simply is no legal basis to award 
an effective date prior to October 22, 2004 for the award of 
a 100 percent rating for PTSD.  The Board is constrained by 
the law and regulations made by the Congress governing the 
establishment of effective dates for the award of 
compensation.  Thus, the Board concludes that an earlier 
effective date is not warranted in this case for the claim 
under VA.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than October 22, 
2004, for the grant of an increased rating to 100 percent for 
PTSD, to include the issue of whether there was CUE in the 
March 2003 rating decision, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


